******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    STATE OF CONNECTICUT v. MARY J. AMES
                 (AC 38397)
                 Beach, Prescott and Mullins, Js.*
    Argued September 22, 2016—officially released March 14, 2017

(Appeal from Superior Court, judicial district of New
      Haven, Blue, J.; O’Keefe, J.; Keegan, J.)
  Emily H. Wagner, assistant public defender, with
whom were Lauren Weisfeld, chief of legal services,
and Timothy H. Everett, assigned counsel, for the appel-
lant (defendant).
  Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Michael Dearington,
former state’s attorney, and Michael A. Pepper, senior
assistant state’s attorney, for the appellee (state).
                         Opinion

   MULLINS, J. The defendant, Mary J. Ames, appeals
from the judgment of conviction, rendered after a trial
before a three judge court, of murder in violation of
General Statutes § 53a-54a. On appeal, the defendant
claims that the court improperly (1) concluded that
she failed to prove her affirmative defense of extreme
emotional disturbance by a fair preponderance of the
evidence, (2) concluded that the state had disproven
her self-defense claim beyond a reasonable doubt, (3)
concluded that the state had established that she pos-
sessed the specific intent to cause the victim’s death
beyond a reasonable doubt, and (4) interrupted and
questioned counsel during the parties’ closing argu-
ments in violation of her right to the assistance of coun-
sel. We affirm the judgment of the court.
  After a trial, the court found the following facts. ‘‘At
approximately 12:56 a.m., on May 24, 2010, at Doran’s
Bar, located at 80 Old Broadway in North Haven, [the
victim] Christopher Hall, a bartender employed by the
bar, died of a stab wound to the heart. The fatal wound
was inflicted by a knife with a blade approximately
three and one-half inches in length. The knife was
wielded by [the defendant].
  ‘‘The bar contains two rooms significant to this case,
a poolroom and a barroom. Five people were in these
rooms at the time of the stabbing, [the victim], [the
defendant], [the defendant’s] adult son, Michael Ames,
Nicholas Moalli, a customer of the bar, and Joseph Iezzi,
a friend of [the victim’s] who had recently arrived to
drive him home at the end of the shift. Of these five
people, at least three, [the victim], [the defendant], and
Iezzi, had been drinking heavily, and the remaining two,
Moalli and Michael Ames, had been drinking at least
moderately. It is safe to assume that alcohol played at
least some role in the tragedy that happened. . . .
  ‘‘[The victim] was working the night shift at the bar
and was the sole employee on the premises. At approxi-
mately 11:15 p.m. on May 23, 2010, the defendant and
her son arrived at the bar. They had already been drink-
ing heavily and began to drink more at the bar. Moalli
arrived at approximately 11:30, and the four occupants
of the bar proceeded . . . to drink beer and shots.
   ‘‘At approximately midnight, the four occupants
moved from the barroom into the poolroom to play
pool. Two teams were formed. [The defendant] and [the
victim] formed one team, and Michael Ames and Moalli
formed the other. The defendant believed that a wager
was made. In her mind, the members of the losing team
in two of three games would buy shots for each member
of the winning team.
  ‘‘The team of Michael Ames and Moalli won the first
two games. Iezzi arrived shortly before the end of the
victim] returned to the barroom followed by [the defen-
dant] and Michael Ames. Although [the defendant] had
been a member of the losing team, she was determined
to claim the proceeds of the bet for her son. She specifi-
cally was determined to pour a shot of tequila. [The
victim] resisted.
  ‘‘Autopsy findings established that [the victim] was
punched in the face and kicked in the groin. The totality
of all the evidence persuades us that both [the defen-
dant] and Michael Ames took part in this assault.
   ‘‘[The defendant’s] statement to the police and her
testimony to the court establish that during the struggle,
she initially hit [the victim] in the chest with a sheathed
knife that she carried in a pocketbook. She then
removed the sheath and inflicted several wounds on
[the victim]. Some of these were defensive wounds to
[the victim’s] hands and wrist. The fatal wound was a
stab to the heart. All of these wounds were consistent
with the knife . . . seized from the bar. The nature of
these wounds convinces us that [the defendant] had
the specific intent to kill [the victim] when she inflicted
the fatal blow.’’
   On the basis of the foregoing conduct, the state
charged the defendant with (1) murder in violation of
§ 53a-54a, (2) felony murder in violation of General
Statutes § 53a-54c, and (3) attempt to commit robbery
in the first degree in violation of General Statutes
§§ 53a-49 (a) (2) and 53a-134 (a) (2). The case was tried
before a three judge court, which consisted of Blue,
O’Keefe, and Keegan, Js. At trial, the defendant pre-
sented a claim of self-defense pursuant to General Stat-
utes § 53a-19.1 In the alternative, the defendant also
presented the affirmative defense of extreme emotional
disturbance pursuant to § 53a-54a (a).2 The court found
the defendant guilty of murder, but not guilty of felony
murder and attempt to commit robbery. The court
rejected both the defendant’s claim of self-defense and
her defense of extreme emotional disturbance.
   After the judgment, the defendant filed motions
wherein she requested that the court vacate its finding
of guilty of murder and instead render judgment of
guilty of manslaughter in the first degree in violation
of General Statutes § 53a-55 (a) (2) or (3), or, in the
alternative, render judgment of acquittal.3 The court
denied those motions and sentenced the defendant to
a period of thirty-five years of incarceration followed
by ten years of special parole. This appeal followed.
Additional facts will be provided as necessary.
                             I
       EXTREME EMOTIONAL DISTURBANCE
  The defendant’s first claim is that the court errone-
ously concluded that she failed to prove her affirmative
defense of extreme emotional disturbance by a fair
preponderance of the evidence. In particular, she
asserts that ‘‘the record in this case is devoid of ‘ample
evidence’ contradicting the claim.’’ The state responds
that the defendant failed to carry her burden of proving
that she killed the victim under the influence of an
extreme emotional disturbance. We agree with the
state.
    We first set forth the relevant law and our standard
of review. Section 53a-54a (a) provides in relevant part:
‘‘[I]n any prosecution [for murder], it shall be an affirma-
tive defense that the defendant committed the pro-
scribed act or acts under the influence of extreme
emotional disturbance for which there was a reasonable
explanation or excuse, the reasonableness of which is
to be determined from the viewpoint of a person in the
defendant’s situation under the circumstances as the
defendant believed them to be.
   ‘‘[E]xtreme emotional disturbance is a mitigating cir-
cumstance which will reduce the crime of murder to
manslaughter. . . . Pursuant to General Statutes § 53a-
12 (b), [w]hen a defense declared to be an affirmative
defense is raised at trial, the defendant shall have the
burden of establishing such defense by a preponderance
of the evidence. . . . A homicide influenced by an
extreme emotional disturbance . . . is not one which
is necessarily committed in the hot blood stage, but
rather one that was brought about by a significant men-
tal trauma that caused the defendant to brood for a
long period of time and then react violently, seemingly
without provocation.’’ (Internal quotation marks omit-
ted.) State v. Cannon, 165 Conn. App. 324, 333–34, 138
A.3d 1139, cert. denied, 321 Conn. 924, 138 A.3d 285
(2016).
   Our Supreme Court has observed that § 53a-54a
‘‘describes the two elements of that defense as: (1) the
defendant committed the offense under the influence
of extreme emotional disturbance; and (2) there was a
reasonable explanation or excuse for the defendant’s
extreme emotional disturbance.’’ State v. Forrest, 216
Conn. 139, 148, 578 A.2d 1066 (1990).
   The first element requires the defendant to make
three subsidiary factual showings: ‘‘[T]he defendant
must persuade the trier of fact that . . . (1) the emo-
tional disturbance is not a mental disease or defect that
rises to the level of insanity as defined by the penal
code; (2) the defendant was exposed to an extremely
unusual and overwhelming state, that is, not mere
annoyance or unhappiness; and (3) the defendant had
an extreme emotional reaction to it, as a result of which
there was a loss of self-control, and reason was over-
borne by extreme intense feeling, such as passion,
anger, distress, grief, excessive agitation or other simi-
lar emotions.’’ (Emphasis added; internal quotation
marks omitted.) State v. Crespo, 246 Conn. 665, 677,
718 A.2d 925 (1998), cert. denied, 525 U.S. 1125, 119 S.
Ct. 911, 142 L. Ed. 2d 909 (1999). ‘‘Consideration is given
to whether the intensity of these feelings was such that
his usual intellectual controls failed and the normal
rational thinking for that individual no longer prevailed
at the time of the act. . . . [T]he term extreme refers
to the greatest degree of intensity away from the norm
for that individual.’’ (Internal quotation marks omitted.)
State v. Ruben T., 104 Conn. App. 780, 786, 936 A.2d 270
(2007), cert. denied, 285 Conn. 917, 943 A.2d 476 (2008).
   ‘‘The determination of the presence or absence of
extreme emotional disturbance is one of fact for the
trier, and our review is the same whether the trier of
fact is a judge, a panel of judges or a jury.’’ State v.
Blades, 225 Conn. 609, 628, 626 A.2d 273 (1993).
   Accordingly, ‘‘[t]his court will construe the evidence
in the light most favorable to sustaining the trial court’s
[finding of guilt] and will affirm the conclusion of the
trier of fact [regarding the affirmative defense of
extreme emotional disturbance] if it is reasonably sup-
ported by the evidence and the logical inferences drawn
therefrom.’’ State v. D’Antuono, 186 Conn. 414, 421, 441
A.2d 846 (1982).4 In the present case, the court rejected
the defendant’s affirmative defense of extreme emo-
tional disturbance, ruling: ‘‘After a careful consider-
ation, we cannot conclude that the credible evidence
supports this affirmative defense. Even if we were to
hypothetically conclude that the defendant was
exposed to extremely unusual and overwhelming
stress, we cannot find that she had an extreme emo-
tional reaction to that stress. While the evidence sug-
gests that there was indeed stress in her personal life,
we cannot find that her quarrel with [the victim], and
her eventual killing of him, was a reaction to that stress.
[The victim] had nothing to do with that personal stress.
The killing was, rather, the result of a barroom brawl
which the defendant herself had initiated.’’ (Empha-
sis added.)
  After reviewing the record and construing the evi-
dence in the light most favorable to sustaining the
court’s finding of guilt, we conclude that the court’s
rejection of the defendant’s affirmative defense of
extreme emotional disturbance was reasonably sup-
ported by the evidence and the logical inferences
drawn therefrom.
  To establish the defense that she acted under the
influence of an extreme emotional disturbance, the
defendant relied on her own testimony and the testi-
mony of Catherine F. Lewis, an expert in forensic psy-
chiatry. During her testimony, the defendant admitted
to killing the victim, but she claimed that she had done
so under the influence of an extreme emotional distur-
bance. She contended that her extreme emotional dis-
turbance had two sources: (1) the altercation with the
victim, and (2) several unrelated stressful circum-
stances in her life.
   Regarding the altercation with the victim, the defen-
dant testified to the following. The defendant believed
that she and the victim had made a wager in which
the losers of the pool match would buy drinks for the
winners. When the match concluded, the defendant and
the victim began to argue over whether the victim, hav-
ing lost the match, would buy the defendant’s son a
drink. As the victim left the poolroom to return to the
barroom, the defendant followed him and continued
arguing with him. The victim repeatedly refused to buy
the defendant’s son a drink. The argument continued
as the victim and the defendant exchanged profanities,
and, according to the defendant, the victim eventually
‘‘put his hands on [the defendant’s] throat.’’ The defen-
dant testified that, when the victim touched her, it
caused her to feel ‘‘terrified,’’ ‘‘trapped,’’ and ‘‘like [she]
was going to be hurt.’’ She claimed that these feelings
were largely due to prior unrelated incidents in which
she allegedly was assaulted and raped. As a result of
those incidents, the defendant claimed to have started
carrying a knife in her pocketbook for self-protection.
Because the victim’s touching of her made her feel
‘‘scared,’’ ‘‘upset,’’ and ‘‘[like] a mess,’’ she ‘‘freaked
out,’’ retrieved the knife from her pocketbook, and
stabbed the victim in an effort to ‘‘get away.’’
   Regarding the other unrelated stressors in the defen-
dant’s life that contributed to her extreme emotional
disturbance, she asserted that those included the fol-
lowing: (1) caring for her ill mother and managing her
mother’s finances, (2) losing her job, (3) ending a rela-
tionship with her boyfriend, and (4) relapsing into alco-
hol abuse after years of sobriety.
    The defendant also presented the testimony of Lewis
to support her extreme emotional disturbance defense.
Lewis, an expert in forensic psychiatry, testified that
after interviewing the defendant and reviewing the
defendant’s background and psychiatric history, she
diagnosed the defendant with chronic post-traumatic
stress disorder. Lewis opined that the defendant’s stress
disorder primarily was caused by two incidents in which
the defendant claimed she previously had been
assaulted and raped.5 Furthermore, Lewis testified that
a person suffering from this type of stress disorder is
in a ‘‘perpetual state of hyperarousal’’ and responds to
a threat in a manner ‘‘way out of proportion to what it
should be.’’ As a result, Lewis opined, if the defendant
‘‘truly believes she is at risk [physically], she would be
at risk to respond with extreme force or whatever force
it took to stop that risk from happening to her.’’
  Regarding the defendant’s altercation with the victim,
Lewis agreed with defense counsel that the defendant
told her that the victim ‘‘had his hands physically touch-
ing her in some way.’’ As a result of this physical contact,
the defendant told Lewis, she felt ‘‘trapped’’ and that
she stabbed the victim only because she believed that
she had ‘‘to get him off me.’’
   On the basis of the defendant’s account of her alterca-
tion with the victim, Lewis, in offering the following
opinion, agreed with defense counsel that (1) the defen-
dant ‘‘was exposed to an extremely unusual and over-
whelming stress’’ at the ‘‘time of [the] physical
altercation’’; (2) the defendant had ‘‘an extreme emo-
tional reaction to the physical struggle between her and
[the victim]’’; and (3) the defendant’s ‘‘ability to reason
and act rational[ly] was overborne by intense feelings.’’6
The defendant’s stress disorder, according to Lewis,
was an ‘‘important factor’’ in concluding that the defen-
dant had acted under the influence of an extreme emo-
tional disturbance.
   The state did not call its own expert witness. Instead,
it sought to impeach Lewis’ testimony on cross-exami-
nation by undermining both her stress disorder diagno-
sis and her opinion that the defendant acted under
the influence of an extreme emotional disturbance. In
particular, the state successfully elicited that Lewis had
not sought and obtained collateral evidence concerning
some of the defendant’s background and psychiatric
and medical history.
    The state also undertook a lengthy examination of
how the defendant related the details of the altercation
to Lewis. For instance, Lewis recalled that although
the defendant claimed the victim ‘‘grabbed her by the
throat,’’ Lewis did not ask the defendant to demonstrate
exactly how the victim grabbed her. Furthermore, Lewis
had ‘‘trouble understanding’’ how and where on the
defendant’s person the victim grabbed the defendant:
‘‘I remember . . . that [the victim] was not throttling
her, and it wasn’t clear to me, even in talking to her
for some time . . . .’’ ‘‘[W]hen she was describing him
putting his hands on her . . . I could not elicit if it was
throat or more . . . shoulder.’’
  Lewis also indicated that the defendant provided her
with two different accounts of how the altercation
occurred. In the first version, the defendant claimed
that the victim ‘‘reached across a bar’’ and ‘‘grabbed
her by the throat,’’ and, in the second version, the victim
supposedly grabbed the defendant after the defendant
had followed the victim behind the bar. Lewis acknowl-
edged that she was aware of a third version that the
defendant provided to the police, in which the defen-
dant indicated that she lunged across the bar at the
victim, struck him, tackled him, and stabbed him.
  As reflected in both the defendant’s testimony and
the testimony of her expert, the defendant’s claim of
extreme emotional disturbance was largely premised
on the crucial fact that her stress disorder was triggered
when the victim grabbed her throat. The reasoning
underlying the defendant’s extreme emotional distur-
bance claim is as follows: (1) Lewis’ expert testimony
established that the defendant had been suffering from
a severe stress disorder, namely, post-traumatic stress
disorder, at the time of the incident; (2) Lewis’ testi-
mony also established that the defendant’s stress disor-
der, when triggered, could cause the defendant to react
in a violent and extreme manner; (3) according to Lewis,
the defendant’s stress disorder could be triggered when
she felt physically at risk; (4) on the basis of the defen-
dant’s assertion that the victim grabbed her throat, in
Lewis’ opinion, the victim’s actions triggered the defen-
dant’s stress disorder; and (5) therefore, this triggering
of the defendant’s stress disorder compelled her to react
in an extreme and violent manner, and to stab the defen-
dant under the influence of an extreme emotional dis-
turbance.
   Importantly, however, the court did not make the
factual finding that the victim grabbed the defendant’s
throat. Because this finding was a crucial factual prem-
ise upon which the defendant’s extreme emotional dis-
turbance defense was predicated, the defendant’s
failure to prove it was fatal to that affirmative defense.
Absent the finding that the victim had grabbed the
defendant by the throat, the defendant failed to estab-
lish any connection between her post-traumatic stress
disorder and her stabbing of the victim. As a result, she
failed to carry her burden in showing that she had
an extreme emotional reaction to her ‘‘unusual and
overwhelming state,’’ which, the court hypothetically
assumed, was her stress disorder. Thus, the court rea-
sonably could have concluded that because the victim
did not grab the defendant’s throat, her stress disorder
was not triggered and, therefore, that her stabbing of
the victim simply was a reaction to ‘‘a barroom brawl
[that] [she] herself had initiated,’’ not a reaction to her
stress disorder. Our review of the record reveals that
there is ample evidence in the record to support this
conclusion.
   The defendant testified that she instigated an argu-
ment with the victim because he refused to buy her
son a drink that she believed the victim owed him. The
defendant decided that ‘‘[i]f [the victim] was not going
to pour the drink for my son, I was going to pour the
drink for my son.’’ As the argument intensified, the
defendant indicated in a statement to the police, she
threatened the victim by telling him, ‘‘I’ll kick you[r]
son-of-a-bitchen ass . . . .’’ In that statement to the
police, the defendant also disclosed that she eventually
attacked the victim by lunging at him, tackling him,
striking him, and stabbing him. Indeed, on the basis of
this evidence, the court concluded that the defendant
‘‘pursued the victim into the barroom, threatened him,
and lunged at him . . . [leaving] [the court] with no
doubt that she was the initial aggressor.’’
   Although the defendant argues that, in testifying at
trial and talking to the police and to Lewis, she consis-
tently alleged that the defendant grabbed her throat, the
court was free to disbelieve this self-serving testimony.
‘‘The trier of fact can disbelieve any or all of the evi-
dence proffered concerning the defense of extreme
emotional disturbance, including expert testimony, and
can construe such evidence in a manner different from
the defendant’s assertions. . . . In a case tried before
a court, the [panel] is the sole arbiter of the credibility
of the witnesses and the weight to be given specific
testimony. . . . On appeal, we will give the evidence
the most favorable reasonable construction in support
of the [trier of fact’s finding of guilt] to which it is
entitled.’’ (Citations omitted; internal quotation marks
omitted.) State v. Ruben T., supra, 104 Conn. App. 788.
Because the court noted that the ‘‘credible evidence
[did not] support [the extreme emotional disturbance
defense],’’ we must presume that the court simply did
not believe the defendant’s testimony that the victim
had grabbed her throat. Indeed, the court’s decision
not to credit the defendant’s testimony that the victim
had grabbed her by the throat was supported by the
testimony of two law enforcement officers, who indi-
cated that they did not observe any visible signs of
injury on the defendant’s throat or on any other part
of her body.7
   Similarly, because Lewis’ expert opinion was prem-
ised largely on the unproven subordinate fact that the
victim grabbed the defendant’s throat, the court also
readily could have found her opinion unpersuasive.
‘‘The trier may accept or reject the evidence presented
by the defendant and may choose to believe or disbe-
lieve expert testimony, even when uncontroverted.’’
State v. Ricketts, supra, 37 Conn. App. 755. ‘‘Despite
the defendant’s contention to the contrary, the trial
court is not required to accept uncontradicted expert
testimony. The court might reject it entirely as not wor-
thy of belief or find that the opinion was based on
subordinate facts that were not proven.’’ State v. Blades,
supra, 225 Conn. 629.
  Accordingly, in construing the evidence in the light
most favorable to sustaining the court’s finding of guilt,
we conclude that the court’s determination that the
defendant did not prove her affirmative defense of
extreme emotional disturbance by a fair preponderance
of the evidence was reasonably supported by the evi-
dence and the logical inferences drawn therefrom.
                            II
                    SELF-DEFENSE
  The defendant’s second claim on appeal is that the
court erroneously rejected her claim of self-defense.
Specifically, the defendant argues that the court
improperly concluded that she was the initial aggressor
in the altercation with the victim and, therefore, that
she was not justified in using physical force against the
victim. The state responds that it refuted the defen-
dant’s self-defense claim by establishing that the defen-
dant was the initial aggressor. We agree with the state.
   We first set forth our standard of review and the
relevant law. ‘‘On appeal, the standard for reviewing
sufficiency claims in conjunction with a justification
offered by the defense is the same standard used when
examining claims of insufficiency of the evidence. . . .
In reviewing a sufficiency of the evidence claim, we
apply a two part test. First, we construe the evidence
in the light most favorable to sustaining the [trier of
fact’s finding of guilt]. Second, we determine whether
upon the facts so construed and the inferences reason-
ably drawn therefrom the [fact finder] reasonably could
have concluded that the cumulative force of the evi-
dence established guilt beyond a reasonable doubt
. . . . This court cannot substitute its own judgment
for that of the [fact finder] if there is sufficient evidence
to support the [trier of fact’s finding of guilt]. . . .
Moreover, we do not ask whether there is a reasonable
view of the evidence that would support a reasonable
hypothesis of innocence. We ask, instead, whether there
is a reasonable view of the evidence that supports the
[fact finder’s determination of guilt].’’ (Citations omit-
ted; internal quotation marks omitted.) State v. Revels,
313 Conn. 762, 778, 99 A.3d 1130 (2014), cert. denied,
     U.S.     , 135 S. Ct. 1451, 191 L. Ed. 2d 404 (2015).
   ‘‘Self-defense is raised by way of justification, and
when such defense is asserted the state shall have the
burden of disproving such defense beyond a reasonable
doubt. . . . Whether the defense of the justified use of
. . . force, properly raised at trial, has been disproved
by the state is a question of fact for the [fact finder],
to be determined from all the evidence in the case and
the reasonable inferences drawn from that evidence.
. . . As long as the evidence presented at trial was
sufficient to allow the [fact finder] reasonably to con-
clude that the state had met its burden of persuasion,
the [fact finder’s determination of guilt] will be sus-
tained.’’ (Internal quotation marks omitted.) State v.
Hunter, 99 Conn. App. 736, 745, 916 A.2d 63, cert.
denied, 282 Conn. 925, 926 A.2d 667 (2007).
  Section 53a-19 (a) provides in relevant part: ‘‘[A] per-
son is justified in using reasonable physical force upon
another person to defend himself . . . from what he
reasonably believes to be the use or imminent use of
physical force, and he may use such degree of force
which he reasonably believes to be necessary for such
purpose; except that deadly physical force may not be
used unless the actor reasonably believes that such
other person is (1) using or about to use deadly physical
force, or (2) inflicting or about to inflict great bodily
harm.’’
  Pursuant to § 53a-19 (c), however, ‘‘a person is not
justified in using physical force when . . . he is the
initial aggressor, except that his use of physical force
upon another person under such circumstances is justi-
fiable if he withdraws from the encounter and effec-
tively communicates to such other person his intent to
do so, but such other person notwithstanding continues
or threatens the use of physical force . . . .’’ ‘‘There-
fore, if the [panel] found that the defendant was the
aggressor in [her] encounter with the victim, [s]he could
not prevail on [her] claim of self-defense.’’ State v. Jime-
nez, 228 Conn. 335, 339–40, 636 A.2d 782 (1994).
  Our Supreme Court has defined the term initial
aggressor as ‘‘the person who first acts in such a manner
that creates a reasonable belief in another person’s
mind that physical force is about to be used [on] that
other person . . . .’’ (Internal quotation marks omit-
ted.) State v. Jones, 320 Conn. 22, 53–54, 128 A.3d
431 (2015).
   In the present case, the court rejected the defendant’s
self-defense claim, holding: ‘‘The defendant claims that
she was justified in using physical force against [the
victim], pursuant to . . . § 53a-19. The evidence does
not support this claim. On the contrary, the evidence
that she pursued [the victim] into the barroom, threat-
ened him, and lunged at him leaves us with no doubt that
she was the initial aggressor. . . . There is no claim or
evidence that having commenced this encounter she
ever withdrew from it.’’ (Citation omitted; internal quo-
tation marks omitted.)
   Our review of the record reveals that there was suffi-
cient evidence to support the court’s finding that the
defendant was the initial aggressor in the altercation
with the victim and, therefore, that she was not justified
in using force against him. As set forth in part I of this
opinion, the defendant indicated in her statement to the
police and in her testimony at trial that she instigated an
argument with the victim over a shot of tequila, pursued
the victim as the argument escalated, threatened the
victim, lunged at the victim, tackled the victim, struck
the victim, and then stabbed the victim in the chest.
Additionally, the court reasonably could have inferred
from the lack of any signs of injury on the defendant’s
person, as well as the numerous defensive type wounds
that the victim sustained,8 that it was the victim who
had been acting in self-defense, not the defendant. See,
e.g., State v. Riggsbee, 112 Conn. App. 787, 795, 963
A.2d 1122 (2009) (trial court properly concluded that
state disproved self-defense claim where police officers
testified that they observed signs of injury on victim’s
person but not on defendant’s person).
  Accordingly, in construing the evidence in the light
most favorable to sustaining the court’s finding of guilt,
we conclude that the court properly determined that
the state proved beyond a reasonable doubt that the
defendant did not act in self-defense.
                             III
        SPECIFIC INTENT TO CAUSE DEATH
  The defendant’s third claim on appeal is that the
court erroneously concluded that the state established
beyond a reasonable doubt that the defendant pos-
sessed the specific intent to cause the death of the
victim. In particular, the defendant argues that because
she was intoxicated when she stabbed the victim, her
intoxication prevented her from forming the specific
intent to kill the victim. The state responds that there
was ample circumstantial evidence in the record to
support the court’s conclusion that the defendant
intended to cause the victim’s death, notwithstanding
the fact that the defendant may have been intoxicated.
We agree with the state.
   We first set forth the relevant law and our standard
of review. ‘‘Under . . . § 53a-54a (a), the state must
prove that the defendant acted with the specific intent
to cause the death of the victim. . . . Intent is a mental
process which ordinarily can be proven only by circum-
stantial evidence. An intent to cause death may be
inferred from circumstantial evidence such as the type
of weapon used, the manner in which it was used, the
type of wound inflicted and the events leading to and
immediately following the death. . . . The use of infer-
ences based on circumstantial evidence is necessary
because direct evidence of the accused’s state of mind
is rarely available. . . .
    ‘‘Whether a criminal defendant possessed the specific
intent to kill is a question for the trier of fact. . . . This
court will not disturb the trier’s determination if, after
viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable
doubt.’’ (Citations omitted; emphasis omitted; footnote
omitted; internal quotation marks omitted.) State v.
Chace, 199 Conn. 102, 104–105, 505 A.2d 712 (1986).
‘‘[I]n viewing evidence which could yield contrary infer-
ences, the [fact finder] is not barred from drawing those
inferences consistent with guilt and is not required to
draw only those inferences consistent with innocence.
The rule is that the [fact finder’s] function is to draw
whatever inferences from the evidence or facts estab-
lished by the evidence it deems to be reasonable and
logical.’’ (Internal quotation marks omitted.) State v.
Francis, 228 Conn. 118, 127, 635 A.2d 762 (1993).
   A fact finder may infer intent to cause death from
various types of circumstantial evidence: (1) ‘‘intent to
kill may be inferred from evidence that the defendant
had a motive to kill’’; (internal quotation marks omitted)
State v. Otto, 305 Conn. 51, 67, 43 A.3d 629 (2012); (2)
‘‘thrust[ing] [a] knife with great force and direct[ing]
. . . blows to vital areas, indicat[es] that [the defen-
dant] purposely sought to cause serious injury or
death’’; State v. Chace, supra, 199 Conn. 106; (3) ‘‘if
the defendant has caused a grievous wound that could
cause the victim’s death if not treated promptly, the
failure to summon that treatment is consistent with an
antecedent intent to cause death’’; (internal quotation
marks omitted) State v. Otto, supra, 71–72; and (4) ‘‘con-
sciousness of guilt evidence [is] part of the evidence
from which a [fact finder] may draw an inference of
an intent to kill.’’ (Internal quotation marks omitted.)
Id., 73.
    Our review of the record in the present case reveals
that there was ample evidence presented at trial from
which the court could have inferred that the defendant
possessed the specific intent to cause the victim’s death.
First, the court could have found that the defendant
had a motive to kill the victim. The defendant’s testi-
mony and statement to the police indicated that she
instigated an argument with the victim over a shot of
tequila that she believed the victim owed to her son.
The defendant was determined to claim her son’s drink,
stating that ‘‘[i]f [the victim] was not going to pour the
drink for my son, I was going to pour the drink for
my son.’’ In reaction to the victim’s refusal to give the
defendant’s son a drink, the defendant told the victim,
‘‘I’ll kick you[r] son-of-a-bitchen ass . . . .’’ Thereafter,
some type of physical altercation ensued, in which the
defendant lunged at, tackled, and struck the victim. The
defendant concluded that because the victim was much
taller than she is, she would have to lunge at him with
her knife to overcome the size disadvantage.
   Second, the court reasonably could have found that
in ‘‘thrust[ing] [a] knife with great force and direct[ing]
. . . blows to [the victim’s] vital areas . . . [the defen-
dant] purposely sought to cause serious injury or
death.’’ State v. Chace, supra, 199 Conn. 106. Indeed,
our Supreme Court has noted that ‘‘[o]ne who uses a
deadly weapon upon a vital part of another will be
deemed to have intended the probable result of that
act, and from such a circumstance a proper inference
may be drawn in some cases that there was an intent
to kill.’’ (Internal quotation marks omitted.) State v.
Rasmussen, 225 Conn. 55, 72, 621 A.2d 728 (1993). Given
that the heart undoubtedly is a vital area, the testimony
of a state medical examiner that the defendant stabbed
the victim in the chest with enough force to puncture
his skin, soft tissue, cartilage, and heart afforded the
court a strong basis from which it could infer an intent
to kill.
  Additionally, the medical examiner testified that the
victim also sustained, at the same time as the stabbing
wound, defensive type wounds to his arms and wrists,
and abrasions to his forehead, arms, lips, neck, legs,
and penis. Such wounds suggest that the defendant
intended to overcome the victim’s resistance so that
she could inflict a final and fatal blow.
   Third, because ‘‘the defendant . . . caused a griev-
ous wound that could [have] cause[d] the victim’s death
if not treated promptly, [her] failure to summon that
treatment [was] consistent with an antecedent intent
to cause death.’’ (Internal quotation marks omitted.)
State v. Otto, supra, 305 Conn. 71–72. The court could
have found that after she had stabbed the victim, the
defendant immediately fled the bar and did not attempt
to render aid to the victim or summon medical assis-
tance. Indeed, the defendant, and her son, Michael
Ames, ran to her car, which was parked in Doran’s
parking lot, and Michael Ames drove them to the defen-
dant’s home.
   Fourth, the state presented evidence that suggested
that the defendant manifested a consciousness of guilt
after the stabbing. The state’s evidence showed that
the defendant fled the bar after the stabbing and
attempted to conceal the sheath of the knife somewhere
in her home. See, e.g., State v. Patterson, 229 Conn.
328, 331, 641 A.2d 123 (1994) (jury could have inferred
intent to cause death on basis of defendant’s hiding
murder weapon after crime by ‘‘wrapp[ing] [it] in an
old pair of pants’’ and ‘‘hid[ing] [it] beneath the turntable
of a stereo set in [his] bedroom’’). Moreover, as the
police arrived at the defendant’s home, they observed
from their cruisers that the defendant was walking from
the garage of her home to the front door. When the
defendant turned her head and looked at the police
cruisers, she ‘‘quickened her pace’’ and entered the
home through the front door. Although the defendant
testified that she was unaware that the police were at
her home, the responding officers testified that they
had attempted to make contact with the defendant for
approximately thirty minutes by calling her home tele-
phone, banging on the front door, and yelling loudly.
The defendant never responded to the officers, and the
officers were able to enter the house and apprehend
the defendant only after using a battering ram to knock
down the front door.
   Notwithstanding the foregoing, the defendant claims
that she could not have formed the intent to kill the
victim because she was intoxicated at the time of the
stabbing. ‘‘Intoxication, as used in General Statutes
§ 53a-7, means a substantial disturbance of mental or
physical capacities resulting from the introduction of
substances into the body. . . . [Although] intoxication
is neither a defense nor an affirmative defense to a
murder charge in Connecticut, evidence of a defen-
dant’s intoxication is relevant to negate specific intent
which is an essential element of the crime of murder.
. . . Intoxication, however, does not automatically
negate intent. . . . It is for the [fact finder] to decide,
after weighing all the evidence adduced at trial, whether
a criminal defendant’s intoxication rendered him inca-
pable of forming the intent required to commit the crime
with which he is charged.’’ (Internal quotation marks
omitted.) State v. Rice, 105 Conn. App. 103, 109, 936
A.2d 694 (2007), cert. denied, 285 Conn. 921, 943 A.2d
1101 (2008).
   In asserting that she was too intoxicated to form the
intent to kill the victim, the defendant relies mainly on
her own testimony. Specifically, she cites the following
particular claims as negating her intent to kill the victim:
(1) her description of how she first struck the victim
with the knife still sheathed and how she struggled to
remove the sheath from the knife; (2) her confusion
and inability to perfectly recall the events and the details
of the stabbing; and (3) her conduct after the stabbing,
in which she returned home, fell asleep, ‘‘fully cooper-
ated with police,’’ and was ‘‘remorseful.’’ As we pre-
viously indicated in parts I and II of this opinion,
however, the court was free to disbelieve part or all of
the defendant’s self-serving testimony. See, e.g., State
v. Fernandez, 76 Conn. App. 183, 191, 818 A.2d 877 (‘‘[A
trier of fact] may believe or disbelieve all or any portion
of the testimony offered. . . . A trier of fact is free to
reject testimony even if it is uncontradicted . . . and
is equally free to reject part of the testimony of a witness
even if other parts have been found credible.’’ [(Internal
quotation marks omitted.]), cert. denied, 264 Conn. 901,
823 A.2d 1220 (2003).
   We are mindful that the court did acknowledge that
the defendant had been ‘‘drinking heavily’’ and that
‘‘alcohol played at least some role in the tragedy that
happened.’’ The court, however, in responding to the
defendant’s motion for articulation, asking, ‘‘[h]ow the
evidence of the defendant’s intoxication was consid-
ered as to whether she was capable of forming the
intent to kill [the victim],’’ explained: ‘‘As [§ 53a-7] indi-
cates, the substantive question for the fact finder in a
murder case is not whether the defendant was intoxi-
cated, but whether the state has proven all of the ele-
ments of the crime charged beyond a reasonable doubt.
. . . The sole contested question is whether [the defen-
dant] acted with intent to cause the death of another
person. . . . [T]he court has found that such intent has
been proven beyond a reasonable doubt. . . . [T]his
finding has been made after a careful review of all the
evidence in the case.’’ (Emphasis in original; internal
quotation marks omitted.)
   Thus, we must conclude that the court, having consid-
ered all the evidence presented, simply did not believe
that the defendant was so intoxicated that she could
not form the specific intent to kill. We conclude that
the court acted reasonably in so finding. To be sure,
the court was presented with substantial evidence from
which it could have inferred the defendant’s intent to
kill and from which it reasonably could have determined
that her intoxication did not prevent her from forming
the specific intent to kill the victim.
  Accordingly, we conclude that the cumulative effect
of all the evidence adduced at trial and the inferences
reasonably drawn therefrom amply support the trial
court’s conclusion that the defendant was able to and
did form the specific intent to kill the victim.
                            IV
       COURT’S QUESTIONING OF COUNSEL
          DURING CLOSING ARGUMENT
   The defendant’s final claim is that she was deprived
of her constitutional right to the assistance of counsel
when the court interrupted defense counsel during clos-
ing argument.9 Specifically, the defendant asserts that
the court’s questioning was improper because it ‘‘consti-
tuted presubmission deliberation’’ that ‘‘deprived the
defendant of her right to have her counsel present her
defense as she saw fit.’’ The state responds that the
defendant has failed to demonstrate that the court’s
questioning interfered with defense counsel’s presenta-
tion of her closing argument. We agree with the state.
   The following additional facts are relevant to our
review of the defendant’s claim. During the parties’
closing arguments, the court interrupted both the prose-
cutor and defense counsel to ask counsel questions. In
particular, the court asked counsel to explicate their
theories regarding (1) a broken pool cue found in Dor-
an’s poolroom, which the court deemed ‘‘important’’
evidence,10 (2) the cause and significance of the defen-
sive type wounds that the victim sustained, (3) the pos-
sibility that the defendant’s son, Michael Ames, inflicted
some of the wounds sustained by the victim, (4) the
precise location in Doran’s where the defendant
stabbed the victim, (5) whether the evidence indicated
that the defendant intended to rob Doran’s cash regis-
ter, especially in light of testimony that suggested that
the defendant had her hand in or near the cash register’s
drawer, and (6) whether the defendant’s attempt to
steal a shot of tequila could serve as the predicate felony
for felony murder.11
   The court also interrupted counsel, particularly
defense counsel, to ask other clarifying questions. After
defense counsel stated that ‘‘the issue here is not
whether or not [the defendant] caused the death but,
rather, what were the circumstances, what [was] her
mental state,’’ the court asked, ‘‘just to make it very
clear, there’s no question as to identity or causation[?]’’
Moreover, the court interrupted defense counsel at one
point to clarify whether defense counsel was referring
to Michael Ames or the defendant, and, at another point,
it asked defense counsel to clarify the location in the
bar to which she was referring. Last, when defense
counsel stated that she was ‘‘not going to discuss the
several alternative theories of how [she thought] that
[the court’s decision] should come out on the murder
charge,’’ the court asked defense counsel to clarify what
alternative theories the defense was presenting: ‘‘If,
hypothetically, we find no intent, hypothetically. . . .
It seems to me that you wish us to consider a lesser
included offense. The appropriate lesser included
offense if, hypothetically, we find no intent, would be
[reckless manslaughter]. . . . Do you agree?’’ The
court also asked if the defendant was seeking a ‘‘straight
not guilty [finding],’’ if ‘‘the self-defense claim is only
claimed if we find intent,’’ and, ‘‘[i]f we hypothetically,
and I mean hypothetically, do not find intent, then we
don’t consider self-defense . . . we go to reckless.’’
  On appeal, the defendant claims that the foregoing
interruptions by the court denied defense counsel the
ability to present closing argument as she saw fit and,
therefore, deprived the defendant of her right to the
assistance of counsel. We disagree.
   Although the defendant did not preserve this claim
properly at trial by objecting to the court’s interruptions
and questions, she asks us to review the claim pursuant
to State v. Golding, 213 Conn. 233, 239–40, 567 A.2d
823 (1989); see In re Yasiel R., 317 Conn. 773, 781, 120
A.3d 1188 (modifying third condition of Golding). Even
if we were to conclude that the first two Golding prongs
are satisfied, the defendant’s claim fails because it does
not satisfy Golding’s third prong.
   ‘‘As we recently have noted, [u]nder Golding review
. . . a defendant can prevail on a claim of constitutional
error not preserved at trial only if all of the following
conditions are met: (1) the record is adequate to review
the alleged claim of error; (2) the claim is of constitu-
tional magnitude alleging the violation of a fundamental
right; (3) the alleged constitutional violation . . .
exists and . . . deprived the defendant of a fair trial;
and (4) if subject to harmless error analysis, the state
has failed to demonstrate harmlessness of the alleged
constitutional violation beyond a reasonable doubt.
. . . Because a defendant cannot prevail under Golding
unless he meets each of those four conditions, an appel-
late court is free to reject a defendant’s unpreserved
claim upon determining that any one of those conditions
has not been satisfied.’’ (Citations omitted; emphasis
omitted; internal quotation marks omitted.) State v.
Cunningham, 168 Conn. App. 519, 528–29, 146 A.3d
1029, cert. denied, 323 Conn. 938,       A.3d      (2016).
  Regarding Golding’s first prong, the record is ade-
quate for review because all of the court’s interruptions
and questioning occurred on the record during closing
argument. Moreover, because the defendant alleges that
the court violated her sixth amendment right to present
a closing argument, her claim is, at least arguably, of
constitutional magnitude, and, therefore, we assume
that it satisfies Golding’s second prong. With respect
to Golding’s third prong, however, the defendant’s
claim fails because the defendant has not shown that
the court’s interruptions and questioning violated her
right to present a closing argument.
   ‘‘The sixth amendment guarantee in the federal con-
stitution of the right to assistance of counsel has been
held to include the right to present closing arguments.
. . . The defendant enjoys the same right whether the
trial is to a jury or to the bench. . . . If the trial court
denies the defendant an opportunity to give closing
arguments, the reviewing court should grant a new
trial.’’ (Citations omitted.) State v. Plaskonka, 22 Conn.
App. 207, 210–11, 577 A.2d 729, cert. denied, 216 Conn.
812, 580 A.2d 65 (1990). ‘‘The right to present a closing
argument is abridged not only when a defendant is
completely denied an opportunity to argue before the
court or the jury after all the evidence has been admit-
ted, but also when a defendant is deprived of the oppor-
tunity to raise a significant issue that is reasonably
inferable from the facts in evidence.’’ State v. Arline,
223 Conn. 52, 64, 612 A.2d 755 (1992).
  ‘‘Comments made by a trial judge during closing argu-
ment can only warrant reversal if it appears that the
judge’s conduct was clearly prejudicial to the rights of
the party.’’ (Internal quotation marks omitted.) United
States v. Simpson, 337 F.3d 905, 908 (7th Cir. 2003),
cert. denied, 540 U.S. 1128, 124 S. Ct. 1100, 157 L. Ed.
2d 930 (2004). ‘‘Only in rare circumstances will the
court’s interruptions of a defense counsel’s closing
argument call for a new trial.’’ United States v. Hammer,
25 F. Supp. 2d 518, 533 (M.D. Pa. 1998), appeal dis-
missed, 226 F.3d 229 (3d Cir. 2000), cert. denied, 534
U.S. 831, 122 S. Ct. 75, 151 L. Ed. 2d 40 (2001).
   Regarding a trial court’s interference with closing
argument, our courts have found reversible error only
where the trial court affirmatively precluded defense
counsel from discussing particular issues during closing
argument. Compare State v. Arline, supra, 223 Conn.
64–65 (new trial required where trial court improperly
precluded defense counsel from questioning credibility
of complainant by referring to evidence of complain-
ant’s bias and motive), and State v. Ross, 18 Conn. App.
423, 433–34, 558 A.2d 1015 (1989) (defendant entitled
to new trial where trial court prohibited defense counsel
from commenting on fact that state’s sole eyewitness
did not testify at trial), with State v. McArthur, 96 Conn.
App. 155, 174–75, 899 A.2d 691 (not error for trial court
to preclude defense counsel from commenting on
state’s failure to call witness because defendant did
not demonstrate that failure to call witness necessarily
indicated weakness in state’s case), cert. denied, 280
Conn. 908, 907 A.2d 93 (2006).
  The principal flaw in the defendant’s claim is that
she has not identified any specific arguments or issues
that defense counsel was prevented from presenting to
the court. Indeed, a review of defense counsel’s closing
argument reveals that, notwithstanding the court’s
interruptions, defense counsel was able to present
robust argument regarding the evidence and theories
of defense. In particular, defense counsel used the
majority of her time during closing argument to chal-
lenge the felony murder and attempt to commit robbery
charges. As indicated by the court’s acquittal on those
charges, defense counsel was successful in demonstra-
ting that the state did not carry its burden of proof on
those charges. Defense counsel also was able to present
argument that the evidence presented at trial failed to
show that the defendant intended to cause the victim’s
death. Furthermore, defense counsel later discussed the
defendant’s ‘‘mental state’’ and how Lewis’ testimony,
evidence of the defendant’s intoxication, and other
physical and testimonial evidence tended to support
her claim of self-defense and the affirmative defense
of extreme emotional disturbance.
   Additionally, the defendant has not demonstrated
that the court’s particular questions and interruptions
were so prejudicial that they deprived her of a fair trial.
First, some of the court’s questions were asked for
purposes of clarifying defense counsel’s argument. For
instance, although defense counsel stated that she
would not ‘‘discuss the alternative theories’’ presented
by the defense, the court, presumably to prevent confu-
sion, was able to elicit the defendant’s position with
respect to lesser included offenses, intent, and affirma-
tive defenses. Second, the court asked the same ques-
tions of both parties, and when it asked the state a
question that it had not asked defense counsel, defense
counsel was given a chance to respond after the comple-
tion of closing arguments.12 Third, although it initially
had denied defense counsel’s request for additional
time, the court later granted defense counsel an addi-
tional five minutes for argument. Fourth, the court
expressly rejected the defendant’s contention that the
questions were a form of ‘‘premature deliberation.’’ As
previously indicated, the court was careful to indicate
that its questions were ‘‘hypothetical’’ in nature and
that it was not yet making any actual findings.
   Ultimately, the defendant’s claim that the court’s
questions and interruptions were prejudicial is unper-
suasive. Indeed, rather than view the court’s conduct
as prejudicial to the defendant, many advocates would
view the court’s questions as a welcome opportunity
to learn and then address the fact finder’s specific con-
cerns with any weaknesses and flaws in their argu-
ments. In the present case, this is precisely what the
court’s questions permitted defense counsel to do.
Moreover, as previously discussed, such questions did
not in any way preclude defense counsel from arguing
the defendant’s theories of defense. Therefore, we con-
clude that, rather than having a detrimental effect on
the presentation of the defendant’s case, the court’s
questions actually aided the defendant in her presen-
tation.
   On the basis of the foregoing, we conclude that the
court’s interruptions did not deny defense counsel the
opportunity to present the defendant’s theory of
defense or otherwise prejudice the defendant. Accord-
ingly, we conclude that the court’s questioning of
defense counsel did not deprive the defendant of her
right to the assistance of counsel.13 Therefore, the defen-
dant’s claim fails under the third prong of Golding
because a constitutional violation did not occur.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     General Statutes § 53a-19 (a) provides in relevant part: ‘‘[A] person is
justified in using reasonable physical force upon another person to defend
himself or a third person from what he reasonably believes to be the use
or imminent use of physical force, and he may use such degree of force
which he reasonably believes to be necessary for such purpose; except that
deadly physical force may not be used unless the actor reasonably believes
that such other person is (1) using or about to use deadly physical force,
or (2) inflicting or about to inflict great bodily harm.’’
   2
     General Statutes § 53a-54a (a) provides in relevant part: ‘‘A person is
guilty of murder when, with intent to cause the death of another person,
he causes the death of such person . . . except that in any prosecution
under this subsection, it shall be an affirmative defense that the defendant
committed the proscribed act or acts under the influence of extreme emo-
tional disturbance for which there was a reasonable explanation or excuse,
the reasonableness of which is to be determined from the viewpoint of a
person in the defendant’s situation under the circumstances as the defendant
believed them to be, provided nothing contained in this subsection shall
constitute a defense to a prosecution for, or preclude a conviction of, man-
slaughter in the first degree or any other crime.’’
   3
     Specifically, the defendant sought vacatur on the grounds that ‘‘the court
did not apply the correct legal analysis as to extreme emotional disturbance’’
and that ‘‘the court erroneously found that the defendant did not establish
[the affirmative defense of extreme emotional disturbance] by a preponder-
ance of the evidence . . . .’’ The defendant sought an acquittal on the ground
that ‘‘the evidence adduced at her trial did not reasonably permit a finding
as to the element of intent to cause death . . . .’’ (Internal quotation
marks omitted.)
   4
     We note that there is a line of cases stating that we apply the abuse of
discretion standard of review to the rejection of an extreme emotional
disturbance defense in an appeal from a trial to the court. This line of cases
originates with the Supreme Court’s decision in State v. Zdanis, 182 Conn.
388, 391–92, 438 A.2d 696 (1980), cert. denied, 450 U.S. 1003, 101 S. Ct. 1715,
68 L. Ed. 2d 207 (1981). In Zdanis, the court stated: ‘‘Although this case
presents an unusual procedural posture where a three-judge panel serves
as the finder of facts (instead of a jury) and where the burden is on the
defendant to prove his affirmative defense, the normal rules for appellate
review of factual determinations apply and the evidence must be given a
construction most favorable to sustaining the court’s verdict. . . . More-
over, the question is whether upon the facts established and the inferences
drawn therefrom the fact-finder could have reasonably concluded that the
cumulative effect of the evidence failed to establish that the defendant acted
under the influence of an extreme emotional disturbance for which there
was a reasonable explanation or excuse. In sum, except where an abuse of
discretion is clearly shown, the conclusion of a trial court should be affirmed
so long as it is a reasonable one on the basis of the evidence adduced and
the inferences drawn therefrom.’’ (Emphasis added.) Id.; see also, e.g., State
v. Crespo, supra, 246 Conn. 677 (citing abuse of discretion standard); State
v. Cannon, supra, 165 Conn. App. 335 (same); State v. Ricketts, 37 Conn.
App. 749, 755–56, 659 A.2d 188 (same), cert. denied, 234 Conn. 913, 660 A.2d
355, cert. denied, 516 U.S. 977, 116 S. Ct. 481, 133 L. Ed. 2d 409 (1995).
   We also note, however, that our jurisprudence is clear that we treat review
of this type of claim in the same manner, regardless of whether it arises
from a court trial or jury trial. State v. Blades, supra, 225 Conn. 628 (‘‘[t]he
determination of the presence or absence of extreme emotional disturbance
is one of fact for the trier, and our review is the same whether the trier of
fact is a judge, a panel of judges or a jury’’ [emphasis added]).
    Accordingly, we follow the line of authority that does not require review
under the abuse of discretion standard. See State v. DeJesus, 236 Conn.
189, 203–204, 672 A.2d 488 (1996); State v. Blades, supra, 225 Conn. 628–30;
State v. Steiger, 218 Conn. 349, 378–85, 590 A.2d 408 (1991); State v. D’Antu-
ono, supra, 186 Conn. 420–22. Thus, we review the defendant’s claim to
ascertain whether upon the evidence presented at trial and the reasonable
inferences drawn therefrom, the court reasonably could have concluded
that the cumulative effect of the evidence failed to establish that the defen-
dant acted under the influence of an extreme emotional disturbance.
    5
      Lewis also addressed how other stressors in the defendant’s life had
exacerbated the defendant’s stress disorder. Those stressors included: (1)
having a genetic predisposition for alcohol dependency, (2) managing her
ill mother’s finances, (3) losing her job, (4) abusing alcohol for many years,
and (5) ending a relationship with her boyfriend.
    6
      In particular, Lewis stated that the defendant experienced intense feel-
ings of ‘‘terror,’’ ‘‘isolation,’’ and ‘‘vulnerab[ility].’’ She testified that the defen-
dant also felt ‘‘like trash,’’ ‘‘like [she was] going to be killed or hurt,’’ and
‘‘as helpless as a little eleven year old girl with, like, death bearing down
on you.’’
    7
      We note that, even if the court had credited the defendant’s testimony
that the victim grabbed her by the throat, it still could have concluded that
she failed to prove her extreme emotional disturbance defense. We focus
on the throat-grabbing because the defendant appears to emphasize that
occurrence as support for her contention that her stress disorder was trig-
gered and, therefore, that she necessarily acted under the influence of an
extreme emotional disturbance. The court, however, could have found both
that the victim grabbed the defendant and that the defendant’s reaction to
the grabbing was not done under the influence of an extreme emotional
disturbance. The court still was not required to credit any of the other
evidence that the defendant proffered in support of her contention that she
acted under the influence of an extreme emotional disturbance, whether it
was her own testimony or that of her expert witness. In other words, on
the basis of all of the evidence presented, the court properly determined
that the defendant had not met her burden of establishing her defense by
a preponderance of the evidence. Indeed, as noted in part I of this opinion,
the evidence clearly supported the court’s conclusion that the stabbing
simply was a reaction to ‘‘a barroom brawl [that] [she] herself had initiated,’’
rather than a reaction that occurred under the influence of an extreme
emotional disturbance.
    8
      A state medical examiner testified that the victim sustained slicing injur-
ies to his right hand, left hand, and left wrist, as well as bruises and scraping
to his forehead, arms, lips, neck, legs, and penis.
    9
      Because the defendant has invoked only the protections of the federal
constitution, we decline to analyze the defendant’s claim under our state
constitution. ‘‘We have repeatedly apprised litigants that we will not entertain
a state constitutional claim unless the defendant has provided an indepen-
dent analysis under the particular provisions of the state constitution at
issue.’’ (Internal quotation marks omitted.) State v. Johnson, 140 Conn. App.
479, 481 n.2, 59 A.3d 366, cert. denied, 308 Conn. 917, 62 A.3d 527 (2013).
    10
       The court stated the following to defense counsel: ‘‘Suppose, hypotheti-
cally, I accept your explanation that . . . the pool cue . . . was broken by
one of the—the male participants, and that supports your general argument
that there was some sort of violent struggle in the poolroom. Well, that
could mean that everybody was not telling the truth when they said it was
peaceful in the poolroom and the fight began at the bar. . . . [That] favors
you in some way but . . . disfavors you in another because it doesn’t mean
that this was some sort of grabbing behind the bar.’’
    11
       When asking some of these questions, the court purported to act as
‘‘the devil’s advocate’’ and posed counterarguments to counsels’ answers.
    12
       For instance, during the state’s rebuttal closing argument, the court
asked the prosecutor whether the defendant’s attempt to steal a shot of
liquor from the bar could serve as the predicate crime for the felony murder
charge. Realizing that it had not asked this question of defense counsel
during her argument, the court informed defense counsel that she could
‘‘meditate on that’’ and that she would be given a chance to respond after
the state finished its argument. Defense counsel did in fact respond to the
court’s query after the state finished its argument.
   13
      We note that our conclusion is based on the fact that this case was
tried before a panel of judges and not a jury. The distinct issue of whether
it is improper for a judge to interrupt counsel during closing argument in
a jury trial is not before this court.